 In the&attel'^O*.4. DUPONT'DE"NEMOURSAND-COMPANY,EMPLOYERandTHEODORE JERZEWSKI,PETITIONEItandUNITED ASSOCIATION OFJOURNEYMEN & APPRENTICES OF THEPLUMBING & PIPE FITTINGINDUSTRY OF THE U. S. &CANADA,LEADRURNERS LOCAL6W,A. F.OFL., UN IoxCase No. 3-RD-9SUPPLEMENTAL DECISIONANDDIRECTIONAugust 31, 1948Pursuant to a Decision and Direction of Election, a decertificationelection by secret ballot was held on June 22, 1948, under the directionand supervision of the Regional Director for the Third Region, amongthe employees of the Employer in the unit found appropriate.Atthe close of the election the parties were furnished a Tally of Ballots.The Tally shows that there were approximately 17 eligible voters andthat 17 ballots were cast, of which 7 were for the Union, 8 against theUnion, and 2 were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director investigated the challenges,and on July 16, 1948, issued and duly served upon the parties hisReport on Challenged Ballots.The Regional Director's Report re-veals that the challenged ballots were cast by employee Gerald Steven-son, who was on a 3-rrionth leave of absence at the time of the election,and by employee Lawrence Marso, who was on vacation at the timeof the election ; that both of these employees were eligible to vote; thatbecause of the small number of eligible voters, the Regional Director,in the exercise of his discretion with respect to the conduct of theelection, provided Stevenson and Marso with mail ballots which wereduly marked and returned to the Regional Director prior to election;and that the Petitioner challenged these ballots on the ground that theDirection of Election did not provide for mail balloting.The Re-177 N I.R B 100279 N. L.R. B., No. 44.345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director found no merit to the challenges and recommendedthat they be overruled.On July 21, 1948, the Petitioner filed with the Board a letter takingexception to the Regional Director's Report and asserting, in sub-stance, that the Petitioner had objected to the use of mail ballots inthis case and that the Direction of Election made no specific provisionfor balloting by mail.The Regional Director, acting as agent for the Board,2 has broaddiscretion in arranging the details of an election, including, in appro-priate instances, the determination of whether to conduct the electionin whole or in part by mall.' It does not appear that the RegionalDirector's exercise of such discretion in this case was arbitrary orcapricious.Specific provision in the Direction of Election for snailballoting is not essentlal,4 and such omission furnishes no valid basisfor rejecting the votes of Stevenson and Marso, who were concededlyeligible voters..We find that the Petitioner's exceptions to the Re-gional Director's Report on Challenged -Ballots do not raise substan-tial and material issues with respect to the election.Accordingly, wehereby adopt the Regional Director's recommendations and shalldirect that the challenged ballots of Gerald Stevenson and LawrenceMai-so be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with E. I. Dupont de Nemours andCompany, Buffalo, New York, the Regional Director for the ThirdRegion shall, pursuant to National Labor Relations Board Rules andRegulations, within ten (10) days from the date of this Direction,open and count the ballots of Gerald Stevenson and Lawrence Marso,and thereafter prepare and cause to be served upon the parties a Sup-plemental Tally of Ballots, including therein the count of the saidchallenged ballots.2Pursuant to the provisions of Section 3 (b) of the National Labor Relatipns Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members r Chairman Herzog and Members Reynolds and Murdock.3Matter of Poster Cotton Mills, Ire ,73 N L. R. B. 673 .Matter of Kentucky Central Lifeand Accident Inauranae Company, 72 N. LR. B. 548.1Ibid.